Citation Nr: 0906180	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from February 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

In September 2008 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The Veteran filed a claim in May 2006 for entitlement to 
service connection for hypertension.  Specifically, he claims 
that he has developed hypertension secondary to his service-
connected diabetes mellitus.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

In February 2007 the Veteran was accorded a compensation and 
pension (C&P) diabetes mellitus examination.  The examiner 
reports that the claims file was reviewed pursuant to this 
examination.  The Veteran denied headaches; nosebleeds; and 
heart disease, including acute myocardial infarction or heart 
failure.  Blood pressure readings were as follows:  150/90, 
148/88, 154/92.  The examiner stated "the hypertension is of 
the essential type and is not related to diabetes mellitus.  
Diabetes mellitus does not cause essential hypertension."

While the C&P examiner averred that the Veteran's 
hypertension is not secondary to his service-connected 
diabetes mellitus condition, he did not opine with regard to 
whether or not the service-connected diabetes mellitus 
aggravated his hypertension.  The examination report must 
therefore be returned as insufficient.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
September 2008.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Request VA medical records dating 
from September 2008 to the present.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the Veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Request a medical opinion regarding 
the Veteran's claim for service 
connection for hypertension from the 
February 2007 examiner, if available.  
The claims file must be made available 
to, and reviewed by, the clinician, and 
the resulting report must reflect that 
the claims file was reviewed.  The 
clinician is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(50 percent probability or greater), or 
more likely than not (greater than a 50 
percent probability) that the Veteran's 
nonservice-connected hypertension is 
aggravated by his service-connected 
diabetes mellitus type II disability.  A 
complete rationale for the opinion must 
be provided.  If the clinician determines 
that a physical examination is warranted 
to provide the requested opinion, one 
should be scheduled.  

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
